Title: From Thomas Jefferson to James Pemberton, 16 November 1807
From: Jefferson, Thomas
To: Pemberton, James


                        
                            Sir
                            
                            Washington Nov. 16. 07.
                        
                        Your favor of Oct. 31. has been duly recieved, & I thank you for the communication of the Report of the
                            Committee of friends. it gives me great satisfaction to see that we are likely to render our Indian neighbors happier in
                            themselves and well affected to us; that the measures we are pursuing are prescribed equally by our duty to them and by
                            the good of our country. it is a proof the more of the indissoluble alliance between our duties & interest, which if
                            ever they appear to lead in opposite directions, we may be assured it is from our own defective views. it is evident that
                            your society has begun at the right end for civilising these people. habits of industry, easy subsistence, attachment to
                            property are necessary to prepare their minds for the first elements of science, & afterwards for moral & religious
                            instruction. to begin with the last has ever ended either in effecting nothing, or ingrafting bigotry on ignorance &
                            setting them to tomahawking & burning old women & others as witches, of which we have seen a commencement among them.
                            there are two circumstances which have enabled us to advance the Southern tribes much faster than the Northern. 1st. they
                            are larger, and the Agents & instructors therefore can extend their instruction & influence over a much larger
                            surface. 2. the Southern tribes can raise cotton & immediately enter on the process of spinning & weaving so as to
                            clothe themselves without resorting to the chace. the Northern tribes cannot cultivate cotton, nor can they supply it’s
                            want by raising sheep because of the number of wolves. I see not how they are to clothe themselves till they shall have
                            destroyed these animals, which will be a work of time. they should make this one of the principal objects of their hunts.
                            I salute you with great esteem & respect.
                        
                            Th: Jefferson
                            
                        
                    